Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:  on line 11, “determined based on an image captures with…” should be replaced with --determined based on an image captured with…--. On lines 16-17, “determined based on an image captures with…” should be replaced with --determined based on an image captured with…--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoellwarth (U.S. PGPUB 20100079356) in view of Bierhuizen et al. (U.S. PGPUB 20180239146) and further in view of Kinoshita (U.S. PGPUB 20150323792).
With respect to claim 1, Hoellwarth discloses a system (paragraph 211, FIG. 13 shows a simplified block diagram of an illustrative head-mounted display system 1300 in accordance with one embodiment of the invention) comprising:
Head-mounted device 1304 can include one or more sensors 1324 to detect various signals. Suitable sensors can include, for example, ambient sound detectors, proximity sensors, accelerometers, light detectors, cameras, and temperature sensors); and a processing apparatus (paragraph 219, Head-mounted device 1304 may include processor 1310) configured to:
access a set of images, captured using the image sensor (paragraph 49, the head-mounted system 100 can utilize a camera on one or both of the head mounted device and portable electronic device to capture images and/or video); and determine, based on the set of images, a first position of the first eye of the user relative to the head-mounted enclosure (paragraph 182, the portable electronic device and/or the head-mounted device may include cameras that can reference where the user's eyes are located relative to the head-mounted device). However, Hoellwarth does not expressly disclose images that depict a face of a user and a head-mounted enclosure that the user is wearing, wherein the head-mounted enclosure includes a lens with a partially reflective polarizing film applied to an inner surface that is configured to reflect light from a display to a first eye of the user, and the set of images include a view of the first eye through the lens, wherein the image sensor is in a personal computing device, wherein the head-mounted enclosure is separate from the personal computing device.
Bierhuizen et al., who also deal with head mounted displays, disclose a method wherein the head-mounted enclosure includes a lens with a partially reflective polarizing film applied to an inner surface that is configured to reflect light from a display to a first eye of the user (paragraph 154, Such an optical assembly 1200 may optimize the multiple layers of the polarization films (both absorptive type films as well as reflective polarizer film) and the 50/50 coating to be reflective for visible light shown by light paths 1212a, 1212b, 1212c, 1212d, and 1212e (e.g., about 400 nanometers to about 700 nanometers) and highly transmissive for the IR wavelengths shown by light paths 1214 (e.g., about 850 nanometers to about 900 nanometers). In particular, the coating may allow for half of the light to pass through the combined transflective lens/filter stack 1202 and 1210 and half of the light to be reflected from the lens), and the set of images include a view of the first eye through the lens (paragraph 152, placing the camera in such a position outside of the field of view provides an advantage of being able to capture user eye movement while the user views the image content without having the user being able to view the camera 1204).
Hoellwarth and Bierhuizen et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the head-mounted enclosure includes a lens with a partially reflective polarizing film applied to an inner surface that is configured to reflect light from a display to a first eye of the user, and the set of images include a view of the first eye through the lens, as taught by Bierhuizen et al., to the Hoellwarth system, because this provides an advantage of being able to shrink the HMD device that the assembly 1200 may be installed within (paragraph 153 of Bierhuizen et al.) and using IR wavelengths and light paths may enable the optical assembly 1200 to provide an advantage of a nearly straight pass through light beam in which the lens need not be as strong as with visible wavelengths and light paths (paragraph 155 of Bierhuizen et al.).
Since the HMD 300 according to the embodiment is a see-through-type (transmission type) image display apparatus, a user is able to perform the position adjusting operation of each of the image display units 110A and 110B, when a user aligns the "+" mark at the center of the pupil using an external device such as a camera which can photograph himself, a mirror, or the like), wherein the image sensor is in a personal computing device, wherein the head-mounted enclosure is separate from the personal computing device (paragraph 163, As illustrated in FIG. 14, a configuration of a display device 100 according to the embodiment is the same as that of the display device according to the first embodiment. The display device 100 may include an index unit (not illustrated) such as a seal including an index of a center position of an image, and a marker, or may display an index using an actual image, paragraph 164, When performing position adjusting of each of the image display units 110A and 110B, the camera 654 of the external device 650 detects a deviation between a center of a pupil of a user and a position of an image).
Hoellwarth, Bierhuizen et al., and Kinoshita are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method of including captured images that depict a face of a user and a head-mounted enclosure that the user is wearing, wherein the image sensor is in a personal computing device, wherein the head-mounted enclosure is separate from the personal computing device, as taught by Kinoshita, to the Hoellwarth as modified by 
	With respect to claim 2, Hoellwarth as modified by Bierhuizen et al. and Kinoshita disclose the system of claim 1, wherein the processing apparatus that is configured to: determine, based on the set of images, a second position of a second eye of the user relative to the head-mounted enclosure (Hoellwarth: paragraph 182, the portable electronic device and/or the head-mounted device may include cameras that can reference where the user's eyes are located relative to the head-mounted device). The user’s eyes include a first and second eye captured by the camera.
	With respect to claim 3, Hoellwarth as modified by Bierhuizen et al. and Kinoshita disclose the system of claim 1, wherein the processing apparatus is configured to: determine, based on the set of images, a first orientation of the first eye of the user relative to the head-mounted enclosure (Hoellwarth: paragraph 182, either device (the head-mounted device or the portable electronic device) may include sensors (e.g., optical sensors) for detecting the distance to the user's eyes and the location of the user's eyes, the portable electronic device and/or the head-mounted device may include cameras that can reference where the user's eyes are located relative to the head-mounted device). By determining the user’s eyes relative to the head-mounted device and the orientation of the user’s eyes, this determines a first orientation of the first eye of the user relative to the head-mounted enclosure.
With respect to claim 9, Hoellwarth as modified by Bierhuizen et al. and Kinoshita disclose the system of claim 1, comprising a wireless communications interface Head-mounted device 1304 can include communications circuitry 1328 for communicating with one or more servers or other devices using any suitable communications protocol) and wherein the processing apparatus is configured to: transmit data based on the first position to a display device that is mounted in the head-mounted enclosure (Hoellwarth: paragraph 78, the devices 202 and 204 may each include a wireless chip set that transmits and/or receives (transceiver) the desired signals between the devices 202 and 204, Hoellwarth: paragraph 182, the portable electronic device may become a slave to the head-mounted device such that the head-mounted device controls the operation of the portable electronic device once it is inserted into the head-mounted device, thus transmitting data based on the first position to the portable device for adjusting the displayed image frames).
With respect to claim 10, Hoellwarth as modified by Bierhuizen et al. and Kinoshita disclose a method as executed by a system similar to 1; see rationale for rejection of claim 1. Hoellwarth discloses determining a first position of a first eye and a second position of a second eye based on determining the positions for both eyes (paragraph 182, the portable electronic device and/or the head-mounted device may include cameras that can reference where the user's eyes are located relative to the head-mounted device).
With respect to claim 11, Hoellwarth as modified by Bierhuizen et al. and Kinoshita disclose the method of claim 10 as executed by a system similar to claim 3; see rationale for rejection of claim 3. Hoellwarth discloses determining a first orientation of a first eye and a second orientation of a second eye based on determining the orientations for both eyes (paragraph 182, either device (the head-mounted device or the portable electronic device) may include sensors (e.g., optical sensors) for detecting the distance to the user's eyes and the location of the user's eyes).
	With respect to claim 17, Hoellwarth as modified by Bierhuizen et al. and Kinoshita disclose the method of claim 10 as executed by a system similar to claim 9; see rationale for rejection of claim 9. Hoellwarth’s method of transmitting data is applicable to both eyes, or both first and second positions.
	
Claims 4-5, 12-13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoellwarth (U.S. PGPUB 20100079356) in view of Bierhuizen et al. (U.S. PGPUB 20180239146), Kinoshita (U.S. PGPUB 20150323792), and further in view of Oto et al. (U.S. PGPUB 20160282619).
	With respect to claim 4, Hoellwarth as modified by Bierhuizen et al. and Kinoshita disclose the system of claim 1. However, Hoellwarth as modified by Bierhuizen et al. and Kinoshita do not expressly disclose the processing apparatus is configured to: determine, based on the first position, a three-dimensional transform for a first virtual camera associated with the first eye. 
	Oto et al., who also deal with head mounted displays, discloses a method wherein the processing apparatus is configured to: determine, based on the first position, a three-dimensional transform for a first virtual camera associated with the first eye (paragraph 87, The coordinate transformation unit 740 performs transformation from the image generation coordinate system ( camera coordinate system) into the visual field coordinate system 806 via the tracking coordinate system 802 and the HMD coordinate system 804, and the panorama image processing unit 750 renders a panorama image for each of the left and right eyes).
	Hoellwarth, Bierhuizen et al., Kinoshita, and Oto et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the processing apparatus is configured to: determine, based on the first position, a three-dimensional transform for a first virtual camera associated with the first eye, as taught by Oto et al., to the Hoellwarth as modified by Bierhuizen et al. and Kinoshita system, because even if the position and the rotation of the head-mounted display unit 100 indicate a displacement between time t1 and time t2, the image can be corrected by the image process to absorb the displacement (paragraph 124 of Oto et al.).
	With respect to claim 5, Hoellwarth as modified by Bierhuizen et al., Kinoshita, and Oto et al. disclose the system of claim 4, comprising a display (Hoellwarth: paragraph 221, Head-mounted device 1304 can include an optical subassembly 1314 configured to help optically adjust and correctly project the image based content being displayed by screen 1303 for close up viewing) and wherein the processing apparatus is configured to: apply the three-dimensional transform to an image to obtain a transformed image (Oto et al.: paragraph 87, The coordinate transformation unit 740 performs transformation from the image generation coordinate system ( camera coordinate system) into the visual field coordinate system 806 via the tracking coordinate system 802 and the HMD coordinate system 804, and the panorama image processing unit 750 renders a panorama image for each of the left and right eyes); and The panorama image generation apparatus 700 performs rendering of an image to be displayed on the display unit of the head-mounted display unit 100 at the position p1 and the rotation q1 at time t1 (S16)).
With respect to claim 12, Hoellwarth as modified by Bierhuizen et al., Kinoshita, and Oto et al. disclose the method of claim 10 similar to claim 4; see rationale for rejection of claim 4.
With respect to claim 13, Hoellwarth as modified by Bierhuizen et al., Kinoshita, and Oto et al. disclose the method of claim 12 similar to claim 5; see rationale for rejection of claim 5.

With respect to claim 19, Hoellwarth as modified by Bierhuizen et al., Kinoshita, and Oto et al. disclose a system (Hoellwarth: paragraph 211, FIG. 13 shows a simplified block diagram of an illustrative head-mounted display system 1300 in accordance with one embodiment of the invention) comprising:
a display (Hoellwarth: paragraph 55, Head-mounted display system 200 includes head-mounted device 202 that receives a portable electronic device 204 having a display screen 206);
a head-mounted enclosure (Hoellwarth: paragraph 59, The frame member 208 is typically worn in front of the users face), including a lens (Hoellwarth: paragraph 72, The optical subassembly may include various optical components that may be static or dynamic components depending on the needs of the system. The optical components may include, for example, but not limited to lenses) with a partially reflective polarizing film applied to an inner surface that is configured to reflect light from the display to eyes of a user that is wearing the head-mounted enclosure (Bierhuizen et al.: paragraph 154, Such an optical assembly 1200 may optimize the multiple layers of the polarization films (both absorptive type films as well as reflective polarizer film) and the 50/50 coating to be reflective for visible light shown by light paths 1212a, 1212b, 1212c, 1212d, and 1212e (e.g., about 400 nanometers to about 700 nanometers) and highly transmissive for the IR wavelengths shown by light paths 1214 (e.g., about 850 nanometers to about 900 nanometers). In particular, the coating may allow for half of the light to pass through the combined transflective lens/filter stack 1202 and 1210 and half of the light to be reflected from the lens); and
a processing apparatus (Hoellwarth: paragraph 219, Head-mounted device 1304 may include processor 1310) configured to:
access a first three-dimensional transform for a first virtual camera associated with a first eye of a user that is wearing the head-mounted enclosure (Ota: paragraph 87, The coordinate transformation unit 740 performs transformation from the image generation coordinate system ( camera coordinate system) into the visual field coordinate system 806 via the tracking coordinate system 802 and the HMD coordinate system 804, and the panorama image processing unit 750 renders a panorama image for each of the left and right eyes), wherein the first three-dimensional transform has been determined based on a position of the first eye relative to the head-mounted enclosure (Hoellwarth: paragraph 182, the portable electronic device and/or the head-mounted device may include cameras that can reference where the user's eyes are located relative to the head-mounted device), and wherein the position of the first eye has been determined based on an image captures with a personal computing device that is separate from the head-mounted enclosure (Kinoshita: paragraph 163, As illustrated in FIG. 14, a configuration of a display device 100 according to the embodiment is the same as that of the display device according to the first embodiment. The display device 100 may include an index unit (not illustrated) such as a seal including an index of a center position of an image, and a marker, or may display an index using an actual image, paragraph 164, When performing position adjusting of each of the image display units 110A and 110B, the camera 654 of the external device 650 detects a deviation between a center of a pupil of a user and a position of an image);
access a second three-dimensional transform for a second virtual camera associated with a second eye of the user (Ota: paragraph 87, The coordinate transformation unit 740 performs transformation from the image generation coordinate system ( camera coordinate system) into the visual field coordinate system 806 via the tracking coordinate system 802 and the HMD coordinate system 804, and the panorama image processing unit 750 renders a panorama image for each of the left and right eyes, as applicable to the left or right eye), wherein the second three-dimensional transform has been determined based on a position of the second eye relative to the head-mounted enclosure (Hoellwarth: paragraph 182, the portable electronic device and/or the head-mounted device may include cameras that can reference where the user's eyes are located relative to the head-mounted device), and wherein the position of the second eye has been determined based on an image captures with the personal As illustrated in FIG. 14, a configuration of a display device 100 according to the embodiment is the same as that of the display device according to the first embodiment. The display device 100 may include an index unit (not illustrated) such as a seal including an index of a center position of an image, and a marker, or may display an index using an actual image, paragraph 164, When performing position adjusting of each of the image display units 110A and 110B, the camera 654 of the external device 650 detects a deviation between a center of a pupil of a user and a position of an image, as applicable to the second eye);
apply the first three-dimensional transform to an image to obtain a first transformed image (Oto et al.: paragraph 87, The coordinate transformation unit 740 performs transformation from the image generation coordinate system ( camera coordinate system) into the visual field coordinate system 806 via the tracking coordinate system 802 and the HMD coordinate system 804, and the panorama image processing unit 750 renders a panorama image for each of the left and right eyes);
project the first transformed image from the display, via the lens of the head-mounted enclosure, to the first eye (Oto et al.: paragraph 86, The panorama image generation apparatus 700 performs rendering of an image to be displayed on the display unit of the head-mounted display unit 100 at the position p1 and the rotation q1 at time t1 (S16));
apply the second three-dimensional transform to an image to obtain a second transformed image (Oto et al.: paragraph 87, The coordinate transformation unit 740 performs transformation from the image generation coordinate system ( camera coordinate system) into the visual field coordinate system 806 via the tracking coordinate system 802 and the HMD coordinate system 804, and the panorama image processing unit 750 renders a panorama image for each of the left and right eyes); and
project the second transformed image from the display, via the lens of the head-mounted enclosure, to the second eye (Oto et al.: paragraph 86, The panorama image generation apparatus 700 performs rendering of an image to be displayed on the display unit of the head-mounted display unit 100 at the position p1 and the rotation q1 at time t1 (S16)); see rationale for rejection of claims 4-5 regarding Oto et al.

Claims 6-7, 14-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoellwarth (U.S. PGPUB 20100079356) in view of Bierhuizen et al. (U.S. PGPUB 20180239146), Kinoshita (U.S. PGPUB 20150323792), and further in view of Bates et al. (U.S. PGPUB 20170329136).
	With respect to claim 6, Hoellwarth as modified by Bierhuizen et al. and Kinoshita disclose the system of claim 1. However, Hoellwarth as modified by Bierhuizen et al. and Kinoshita do not expressly disclose the processing apparatus is configured to: determine, based on the first position, a distortion map for the first eye and an optical assembly of the head-mounted enclosure.
	Bates et al., who also deal with head mounted displays, disclose a method wherein the processing apparatus is configured to: determine, based on the first position, a distortion map for the first eye and an optical assembly of the head-mounted enclosure (paragraph 36, pre -distortion maps are computed in real-time by the processor 730, a graphics processing unit (GPU) 745, a computing device coupled to the HMD 700, or any combination thereof as pupil locations are received from the eye tracker 725 by the processor 730, paragraph 42, The HMD determines a pre -distortion map by, for example, obtaining the pre -distortion map from a database of pre -distortion maps (if pre-computed pre -distortion maps are being used), interpolating pre -distortion maps, computing the pre -distortion map in real-time using ray tracing, etc. (block 820)).
	Hoellwarth, Bierhuizen et al., Kinoshita, and Bates et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the processing apparatus is configured to: determine, based on the first position, a three-dimensional transform for a first virtual camera associated with the first eye, as taught by Bates et al., to the Hoellwarth as modified by Bierhuizen et al. and Kinoshita system, because this by displaying the pixels off center, what is displayed by the display is pre-distorted such that they better align with the pupil's view frustum (paragraph 23 of Bates et al.).
	With respect to claim 7, Hoellwarth as modified by Bierhuizen et al., Kinoshita, and Bates et al. disclose the system of claim 6, comprising a display (Hoellwarth: paragraph 221, Head-mounted device 1304 can include an optical subassembly 1314 configured to help optically adjust and correctly project the image based content being displayed by screen 1303 for close up viewing) and wherein the processing apparatus is configured to: apply a transformation based on the distortion map to an image to obtain a transformed image (Bates et al.: The image frame for each eye is pre-distorted (e.g., modified) according to its pre -distortion map, etc. by, for example, carrying out the example process 900 of FIG. 9 (block 825)); and project the transformed image from the , pre-distorted image frames are displayed to the user (block 830)).
	With respect to claim 14, Hoellwarth as modified by Bierhuizen et al., Kinoshita, and Bates et al. disclose the method of claim 10 similar to claim 6; see rationale for rejection of claim 6.
With respect to claim 15, Hoellwarth as modified by Bierhuizen et al., Kinoshita, and Bates et al. disclose the method of claim 14 similar to claim 7; see rationale for rejection of claim 7.
With respect to claim 20, Hoellwarth as modified by Bierhuizen et al., Oto et al., and Bates et al. disclose the system of claim 19, wherein the processing apparatus is configured to:
	access a first distortion map for the first eye and the lens of the head-mounted enclosure (Bates et al.: paragraph 36, pre -distortion maps are computed in real-time by the processor 730, a graphics processing unit (GPU) 745, a computing device coupled to the HMD 700, or any combination thereof as pupil locations are received from the eye tracker 725 by the processor 730, paragraph 42, The HMD determines a pre -distortion map by, for example, obtaining the pre -distortion map from a database of pre -distortion maps (if pre-computed pre -distortion maps are being used), interpolating pre -distortion maps, computing the pre -distortion map in real-time using ray tracing, etc. (block 820));
access a second distortion map for the second eye and the lens of the head-mounted enclosure (Bates et al.: paragraph 36, pre -distortion maps are computed in real-time by the processor 730, a graphics processing unit (GPU) 745, a computing device coupled to the HMD 700, or any combination thereof as pupil locations are received from the eye tracker 725 by the processor 730, paragraph 42, The HMD determines a pre -distortion map by, for example, obtaining the pre -distortion map from a database of pre -distortion maps (if pre-computed pre -distortion maps are being used), interpolating pre -distortion maps, computing the pre -distortion map in real-time using ray tracing, etc. (block 820), as applicable to a second eye).
apply a transformation based on the first distortion map to an image to obtain the first transformed image (Bates et al.: The image frame for each eye is pre-distorted (e.g., modified) according to its pre -distortion map, etc. by, for example, carrying out the example process 900 of FIG. 9 (block 825)); and
apply a transformation based on the second distortion map to an image to obtain the second transformed image (Bates et al.: The image frame for each eye is pre-distorted (e.g., modified) according to its pre -distortion map, etc. by, for example, carrying out the example process 900 of FIG. 9 (block 825)); see rationale for rejection of claims 6-7 regarding Bates et al.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoellwarth (U.S. PGPUB 20100079356) in view of Bierhuizen et al. (U.S. PGPUB 20180239146), Kinoshita (U.S. PGPUB 20150323792), and further in view of Kaehler et al. (U.S. PGPUB 20180096503).
	With respect to claim 8, Hoellwarth as modified by Bierhuizen et al. and Kinoshita disclose the system of claim 1. However, Hoellwarth as modified by Bierhuizen et al. and Kinoshita do not expressly disclose the processing apparatus is configured to determine the first position by performing operations including: determining, based on 
	Kaehler et al., who also deal with head mounted displays, discloses a method wherein the processing apparatus is configured to determine the first position by performing operations including: determining, based on the set of images, a second position of another facial feature of the user relative to the head-mounted enclosure (paragraph 114, the images acquired by the imaging system 1160 may include a portion of the periocular region of the user. The periocular region can include one or more periocular feature, or portions of periocular features. Periocular features may include, for example, an eye, an eye socket, an eyebrow, a nose, a cheek, or a forehead); accessing a facial geometry model for the user (paragraph 107, The wearable device 1150 can build a model of the user's face using the images of the user's face acquired by the imaging system 1160); and determining the first position based on the second position and the facial geometry model (paragraph 129, a single eye camera on the wearable device may image a periocular region of only one eye, from which relative positional data of the HMD with respect to the user may be extrapolated, paragraph 132, The wearable device can analyze the images obtained by one or both eye cameras to determine the relative position between the HMD and the user, paragraph 144, The HMD can use a model of the face (e.g., built during the initialization phase of the HMD) to determine the relative position between the HMD and the user's face).

	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the processing apparatus is configured to determine the first position by performing operations including: determining, based on the set of images, a second position of another facial feature of the user relative to the head-mounted enclosure; accessing a facial geometry model for the user; and determining the first position based on the second position and the facial geometry model, as taught by Kaehler et al., to the Hoellwarth as modified by Bierhuizen et al. and Kinoshita system, because the relative positions between the user's face and the wearable device can be used to determine whether a positional shift has occurred between the wearable device and the user. In some embodiments, detection of a positional shift may cause a display of the wearable device to adjust rendering locations of virtual objects so that the rendered virtual content may align correctly with the user's eyes (paragraph 130 of Kaehler et al.). 
	With respect to claim 16, Hoellwarth as modified by Bierhuizen et al., Kinoshita, and Kaehler et al. disclose the method of claim 10 similar to claim 8; see rationale for rejection of claim 8. Kaehler et al. disclose a third position of another facial feature (paragraph 114, the images acquired by the imaging system 1160 may include a portion of the periocular region of the user. The periocular region can include one or more periocular feature, or portions of periocular features. Periocular features may include, for example, an eye, an eye socket, an eyebrow, a nose, a cheek, or a forehead) and determining the first and second positions based on the third position and the facial The wearable device can analyze the images obtained by one or both eye cameras to determine the relative position between the HMD and the user, paragraph 144, The HMD can use a model of the face (e.g., built during the initialization phase of the HMD) to determine the relative position between the HMD and the user's face).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoellwarth (U.S. PGPUB 20100079356) in view of Bierhuizen et al. (U.S. PGPUB 20180239146), Kinoshita (U.S. PGPUB 20150323792), and further in view of Bond et al. (U.S. PGPUB 20140125789).
	With respect to claim 18, Hoellwarth as modified by Bierhuizen et al. and Kinoshita disclose the method of claim 10. However, Hoellwarth as modified by Bierhuizen et al. and Kinoshita do not expressly disclose the set of images is captured by an image sensor in a device held in a hand of the user.
Bond et al., who also deal with head mounted displays, disclose a method wherein the set of images is captured by an image sensor in a device held in a hand of the user (paragraph 22, camera on the extending and/or pivoting component can then be used in other ways (e.g., held in the hand)).
Hoellwarth, Bierhuizen et al., Kinoshita, and Bond et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to include the set of images is captured by an image sensor in a device held in a hand of the user because this could be used to see what is behind a wall without .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 19 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 20180096519 to Tokubo for a method of capturing an image of a user with an external device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514.  The examiner can normally be reached on M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
3/8/21